Exhibit 99.1 Nash Finch Reports First Quarter 2012 Results MINNEAPOLIS (April 27, 2012) — Nash Finch Company (NASDAQ: NAFC), one of the leading food distribution companies in the United States, today a nnounced financial results for the twelve weeks (first quarter) ended March 24, 2012. Financial Results Total Company sales for the first quarter 2012 were $1.06 billion compared to $1.10 billion in the prior-year quarter, a decrease of 3.7%. Excluding the impact of selling or closing six retail stores, total company first quarter comparable sales decreased 3.1% relative to last year. Consolidated EBITDA
